

Exhibit 32



CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF EXECUTIVE OFFICER

PURSUANT TO 18 U.S.C. SECTION 1350,

AS ADOPTED PURSUANT TO

SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

I, Itschak Shrem, certify, pursuant to 18 U.S.C. Section 1350, as adopted
pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the quarterly
report of BreedIT Corp. on Form 10-Q for the period ended June 30, 2016 fully
complies with the requirements of Section 13(a) or 15(d) of the Securities
Exchange Act of 1934 and that information contained in such quarterly report on
Form 10-Q fairly presents in all material respects the financial condition and
results of operations of BreedIT Corp. as of and for the period ended June 30,
2016 presented in such quarterly report on Form 10-Q. This written statement is
being furnished to the Securities and Exchange Commission as an exhibit
accompanying such annual report and shall not be deemed filed pursuant to the
Securities Exchange Act of 1934.

By:

/s/ Itschak Shrem



Name:

Itschak Shrem



Title:

CEO



Date: August 12, 2016